TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00570-CV


                             Mometrix Media, LLC, Appellant

                                              v.

                              LCR Publishing, LLC, Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-17-001625, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Mometrix Media, LLC has filed an agreed motion to dismiss this

appeal and requests that the issuance of the mandate be expedited based on the parties’

agreement. We grant the motion, dismiss the appeal, and direct the Clerk of this Court to issue

the mandate immediately. See Tex. R. App. P. 18.1(c), 42.1(a)(1).



                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field;
 Justice Field Not Participating

Dismissed on Appellant’s Motion

Filed: March 31, 2020